Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

Response to Amendment
The amendment filed on 03/17/2022 has been entered. Claims 2-14 and 16-18 are now pending in the application. Claims 2-8, 9-12 , 14 and 18 have been amended and currently depend on allowable claim 18, while claim 1 has been canceled by the Applicant. Claims 11-15 were previously withdrawn, have been rejoined. Claims 2-14 and 16-18 are found allowable. 

Election/Restrictions
Claim 18, 2-10 and 16-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/08/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter

Claims 18 and its dependent claims 2-14 and 16-17 are allowed.


Reasons for Allowable Subject Matter

The reasons for allowance of claim 18 were previously stated in Office Action dated -1/-6/2022 and are presented below for completeness. The following is an examiner' s statement of reasons for allowable subject matter in claim 18:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding independent claim 18, directed towards an eyesight assessment device , the closest cited prior art of Hall teaches (see Figs. 1-9) such an eyesight assessment device (i.e. as eye testing/measurement device, apparatus and method, see e.g. Abstract, paragraphs 01-03, 07-18, 23-38, 49-50, 61-66, 68-73], as depicted in e.g. Figs. 1-9), comprising:
a medium (i.e. hologram, holographic media as diffractive structure 10 on substrate 12, paragraphs [07-18, 23-38, 49-50, 61-66]) having one or more imaging functionalities (i.e. as function of providing/generating holographic images 18, 20 of object(s) at different virtual distances e.g. near and far, sizes, shapes, wavelengths and contents, paragraphs [07-18, 28-38, 49-50, 61-66, 68-73], e.g. Figs. 1- 6, 8-9) and operable to project a plurality of images for display based on the one or more imaging functionalities (as apparatus projects plurality of holographic images, near, far, e.g. 18, 20 of object(s) at different virtual distances, sizes, shapes, wavelengths and contents based on function of recorded hologram generating holographic images with correct illumination, paragraphs [07-18, 23-38, 49-50, 61-66, 68-73], e.g. Figs. 1- 6, 8-9); and 

a plurality of position indicators including a first position indicator and a second position indicator (e.g. measurement device indicating position of far and near holographic image 18, 20, see Figs. 1-2, corresponding to illumination light from light source 14 as reference and replica source (same position as for recording) disposed at positions for near and far objects 18, 20 and at adjusted positions of light source 14, see e.g. paragraphs [18-23, 29-30, 32-37, 49-52, 54, 62-64]),  
wherein each image of the plurality of images (each image of plurality of projected holographic images, e.g.18, 20) corresponds to an object provided for display at a virtual distance relative to a user of the eyesight assessment device (i.e. as virtual holographic images e.g. 18, 20 at prescribed distances from the observer 16, and correspond to objects for recorded holographic images 18, 20, e.g. ophthalmic/optometric eye chart, Abstract, paragraphs [01-2, 12-13-18, 30, 34-38, 49-62, 66]), 
wherein each image of the plurality of images includes (each image of plurality of projected holographic images, e.g. 18, 20) at least one of user assessable display characteristic that is indicative of a visual condition of the user (i.e. as holographic images are displayed for observer 16 with different characteristics as e.g. different prescribed distances, sizes, shapes, wavelengths, focus, brightness and contents of projected holographic images that are for e.g. eye testing and measurement e.g. eye conditions, vision, acuity e.g. myopia, hyperopia, depth gauge, see e.g. paragraphs [01-3, 07-18, 28-32, 61-64], e.g. Figs. 1-6, 8-9), 
the plurality of images including a first image and a second image (i.e. as holographic near and far images 20, 18 displayed for observer 16 with different characteristics as e.g. different prescribed distances 1 m or less, 6m, 8m, also with different sizes, shapes, wavelengths, focus, brightness and contents for testing eye conditions, vision, acuity, see e.g. paragraphs [01-3, 07-18, 28-32, 61-64], e.g. Figs. 1-6, 8-9), the first image including a first user assessable display characteristic of the at least one user assessable display characteristic (e.g. image 20 at near characteristic), the second image including a second user assessable display characteristic (e.g. image 18 at far characteristic) of the at least one user assessable display characteristic different from the first user assessable display characteristic (i.e. as holographic near 20 and far images 18 have with different characteristics as e.g. different prescribed distances 1 m or less, 6m or 8m, also with different sizes, shapes, wavelengths, focus, brightness and contents for testing eye conditions, vision, acuity, see e.g. paragraphs [01-3, 07-18, 28-32, 61-64], e.g. Figs. 1-6, 8-9).  
However, regarding claim 18, the prior art taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such an eyesight assessment device including the specific arrangement where the first image including the first user assessable display characteristic is projected from the medium when the optical source is positioned at the first position indicator and the second image including the second user assessable display characteristic is projected from the medium when the optical source is positioned at the second position indicator, and in combination with all other claimed limitations of claim 18.
 
With respect to claims 2-14 and 16-17, these claims depend on claim 18 and are allowable at least for the reasons stated supra.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIN PICHLER/            Primary Examiner, Art Unit 2872